Filed 11/13/15 In re L.I. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




In re L.I., a Person Coming Under the Juvenile Court                                         C078549
Law.

THE PEOPLE,                                                                      (Super. Ct. No. JV136634)

                   Plaintiff and Respondent,

         v.

L.I.,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende)
and In re Kevin S. (2003) 113 Cal. App. 4th 97. Having reviewed the record as required
by Wende and Kevin S., we shall affirm the judgment. We provide the following brief
description of the facts and procedural history of the case. (See People v. Kelly (2006)
40 Cal. 4th 106, 110, 124.)



                                                             1
                                      BACKGROUND
       David Fowler, a fire investigator with the City of Sacramento, responded to a call
to investigate a fire at a local high school. He examined the boys’ bathroom near the
administrators’ office and observed a scorched wall and the outline of a paper towel
dispenser. Outside the bathroom, he saw a partially melted paper towel dispenser.
Fowler viewed the surveillance video and saw the minor, L.I., go into the bathroom three
times shortly before the fire. When Fowler interviewed the minor, he eventually
admitted he had lit the paper towels hanging from the dispenser on fire. He said he did
not know why he had lit the fire, he was not angry with any teachers or the school, and he
did not want to hurt anyone.
       The district attorney’s office filed a Welfare and Institutions Code section 602
petition, alleging the minor committed arson of another’s property. (Pen. Code, § 451,
subd. (d).) The juvenile court found the minor eligible, but not suitable, for deferred
entry of judgment. Following a contested hearing, the juvenile court sustained the arson
allegation of the petition. The juvenile court adjudged the minor a ward of the court and
ordered him committed to the care and custody of his parents under supervision of the
probation office. The juvenile court also ordered the minor to serve 32 hours of
community service, with credit for 20 hours completed. Among the additional terms and
conditions of probation, the minor was ordered to participate in a drug and alcohol
assessment and fire setter prevention counseling. The juvenile court retained jurisdiction
on the issue of direct victim restitution.
                                        DISCUSSION
       We appointed counsel to represent the minor on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, supra, 25 Cal. 3d 436,
requesting the court to review the record and determine whether there are any arguable
issues on appeal. The minor was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. We have undertaken an

                                             2
examination of the entire record pursuant to Wende, we find no arguable error that would
result in a disposition more favorable to the minor.
                                      DISPOSITION
       The judgment is affirmed.




                                            /s/
                                          Blease, Acting P. J.


We concur:




         /s/
       Nicholson, J.




         /s/
       Hoch, J.




                                             3